Copertino, J.
(concurring in result only). Because of this Court’s decision in People v Scalerico (140 AD2d 386), wherein we held that it was error for a detective to testify that the defendant gave an oral statement but refused to give a written statement, stare decisis requires a determination that the trial court erred in allowing Detective Diehm to testify in this case that the defendant refused to give a written statement. Nevertheless, I agree with Justice Balletta’s conclusion that the er*82ror was harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230; People v Williams, 181 AD2d 474, 477).
Miller and O’Brien, JJ., concur with Balletta, J. P.; Copertino, J., concurs in result only in a separate opinion.
Ordered that the judgment is affirmed.